180 S.E.2d 863 (1971)
278 N.C. 521
H. W. CABLE, Individually, and H. W. Cable, Administrator of the Estate of Lizzie W. Cable
v.
HARDIN OIL COMPANY et al.
Supreme Court of North Carolina.
May 12, 1971.
Coltrane & Gavin, for Harvey W. Cable, Individually, and as Executor of the Estate of Lizzie W. Cable, and Ruby Cable Lane.
McLeod & Campbell, H. Wade Yates, for defendants (other than Ruby Cable Lane).
Petition for writ of certiorari to review the decision of the North Carolina Court of Appeals, 179 S.E.2d 829.
Denied.